UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 99-4263

GREGORY GLENN,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
G. Ross Anderson, Jr., District Judge.
(CR-96-780, CA-97-4028-6-13)

Submitted: August 31, 1999

Decided: September 20, 1999

Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William G. Yarborough, III, ASHMORE & YARBOROUGH, P.A.,
Greenville, South Carolina, for Appellant. E. Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Caro-
lina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Gregory Glenn appeals his conviction and sentence entered on his
guilty plea to his role in a conspiracy to possess with intent to distrib-
ute crack cocaine in violation of 21 U.S.C. § 841(a)(1) (1994). Fol-
lowing the district court's reentry of judgment, Glenn noted a timely
appeal and his attorney filed a brief pursuant to Anders v. California,
386 U.S. 738, 744 (1967), in which he represents that there are no
arguable issues of merit in this appeal. Nonetheless, in his brief, coun-
sel addressed the possibility that the district court failed to comply
with Fed. R. Crim. P. 11 in accepting Glenn's plea and committed
plain error in imposing a sentence. The time for filing a supplemental
brief has passed and Glenn has not responded, despite being advised
of his right to do so. Finding no merit to counsel's claims of error,
and discovering no other error in our review of the record, we affirm
the conviction and sentence.

After a thorough review of the transcript of the Rule 11 hearing in
this case, we find that there was no error that adversely affected
Glenn's substantial rights. Accordingly, we have no cause to disturb
the district court's acceptance of Glenn's guilty plea. See Fed. R.
Crim. P. 11(h). Counsel also suggests that the district court erred in
imposing sentence. As a result of Glenn's failure to preserve this issue
in the district court, this court's review is restricted to a search for
plain error. See United States v. Olano, 507 U.S. 725, 731-32 (1993).
Our review of the district court's sentence imposed after the adoption
of the presentence report reveals no error of this magnitude. Glenn's
claims are without merit.

As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless

                     2
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel's motion must state that a copy thereof was served on
the client.

Glenn's conviction and sentence are affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                    3